EXHIBIT 10.2

STOCKHOLDERS VOTING AGREEMENT

BY AND AMONG

PAN PACIFIC RETAIL PROPERTIES, INC.

AND

LAZARD FRÈRES REAL ESTATE INVESTORS L.L.C.,
LF STRATEGIC REALTY INVESTORS L.P., PROMETHEUS WESTERN RETAIL TRUST
AND PROMETHEUS WESTERN RETAIL, LLC

Dated as of November 5, 2002



--------------------------------------------------------------------------------


STOCKHOLDERS VOTING AGREEMENT

          This STOCKHOLDERS VOTING AGREEMENT (this “Agreement”) is entered into
as of November 5, 2002, by and among PAN PACIFIC RETAIL PROPERTIES, INC., a
Maryland corporation (“Parent”), LAZARD FRÈRES REAL ESTATE INVESTORS L.L.C., a
New York limited liability company (“LFREI”), LF STRATEGIC REALTY INVESTORS
L.P., a Delaware limited partnership (“LFSRI”), PROMETHEUS WESTERN RETAIL TRUST,
a Maryland real estate investment trust (“Retail Trust”), and PROMETHEUS WESTERN
RETAIL, LLC, a Delaware limited liability company (the “Stockholder” and,
together with LFREI, LFSRI and Retail Trust, the “Lazard Parties”).

W I T N E S S E T H:

          WHEREAS, as of the date hereof, the Stockholder is the record owner of
13,405,660 shares of common stock, par value $0.01 per share (the “Common
Stock”), of Center Trust, Inc., a Maryland corporation (the “Company”) (such
13,405,660 shares of Common Stock are collectively referred to herein as the
“Subject Shares” and do not include the additional 2,261,006 shares of Common
Stock (the “Additional Shares”) owned by the Stockholder as of the date hereof);

          WHEREAS, Parent, MB Acquisition, Inc., a Maryland corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Company are
concurrently entering into an Agreement and Plan of Merger, dated as of the date
hereof (such Agreement and Plan of Merger as in effect on the date hereof, the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into the
Company, with the Company surviving as a wholly-owned subsidiary of Parent on
the terms and subject to the conditions set forth in the Merger Agreement (the
“Merger”); and

          WHEREAS, as a condition to the willingness of Parent to enter into the
Merger Agreement, and as an inducement and in consideration therefor, each
Lazard Party is entering into this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises, representations, warranties, covenants and agreements contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I
DEFINITIONS

          Section 1.1     Capitalized Terms.  For purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.

          Section 1.2     Other Definitions.  For purposes of this Agreement:

          (a)          “Affiliate” means, with respect to any specified Person,
any Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.  For purposes of this Agreement, with respect to



--------------------------------------------------------------------------------


each Lazard Party, the term “Affiliate” shall not include the Company and the
Persons that directly, or indirectly through one or more intermediaries, are
controlled by the Company.

          (b)          “Person” means an individual, corporation, limited
liability company, partnership, association, trust, unincorporated organization,
other entity or group.

          (c)          “Representative” means, with respect to any particular
Person, (i) any director, officer or employee of such Person and (ii) any
consultant, investment banker, financial advisor, agent or other representative
of such Person acting in its capacity as a representative of such Person.

ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY

          Section 2.1     Agreement to Vote the Subject Shares.  Each Lazard
Party hereby agrees that, during the period commencing on the date hereof and
continuing until the termination of this Agreement (such period, the “Voting
Period”), at any meeting (or any adjournment or postponement thereof) of the
Company’s stockholders, however called, or in connection with any written
consent of the of the Company’s stockholders, the Stockholder shall vote (or
cause to be voted) the Subject Shares (x) in favor of the Company Voting
Proposal (and any actions directly required in furtherance thereof), (y) against
any action, proposal, transaction or agreement which, to the knowledge of any
Lazard Party, is intended to result in a breach of any covenant, representation
or warranty or any other obligation or agreement of the Company under the Merger
Agreement or of any Lazard Party under this Agreement, and (z) except as
otherwise agreed to in writing in advance by Parent, against the following
actions or proposals (other than the transactions contemplated by the Merger
Agreement):  (i) any Acquisition Proposal; and (ii) (A) any change in the
persons who constitute the board of directors of the Company that is not
approved in advance by at least a majority of the persons who were directors of
the Company as of the date of this Agreement (or their successors who were so
approved); (B) except as permitted in the Merger Agreement, any change in the
present capitalization of the Company or any amendment of the Company’s charter
or bylaws; (C) except as permitted in the Merger Agreement, any other material
change in the Company’s corporate structure or business; or (D) any other action
or proposal involving the Company or any of its subsidiaries that, to the
knowledge of any Lazard Party, is intended, or could reasonably be expected, to
prevent, impede, interfere with, materially delay or materially adversely affect
the transactions contemplated by the Merger Agreement.   Any such vote shall be
cast or consent shall be given in accordance with such procedures relating
thereto as shall ensure that it is duly counted for purposes of determining that
a quorum is present and for purposes of recording the results of such vote or
consent.  Each Lazard Party agrees not to enter into any agreement, letter of
intent, agreement in principle or understanding with any Person that violates or
conflicts with the provisions and agreements contained in this Agreement.

          Section 2.2     Grant of Irrevocable Proxy.  Each Lazard Party hereby
appoints Stuart A. Tanz or, in his absence, Joseph B. Tyson or such other
designee as may be certified by Stuart A. Tanz, and each of them individually,
as such Lazard Party’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
Voting Period with respect to the Subject Shares only, in accordance with
Section 2.1 and only as to the

2



--------------------------------------------------------------------------------


matters enumerated in Section 2.1.  This proxy is given to secure the
performance of the duties of each Lazard Party under this Agreement and shall be
valid until the termination of this Agreement pursuant to Section 6.1, at which
time it will terminate and become invalid.  The Stockholder shall promptly cause
a copy of this Agreement to be deposited with the Company at its principal place
of business.  Each Lazard Party shall take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy.

          Section 2.3     Nature of Irrevocable Proxy.  The proxy and power of
attorney granted pursuant to Section 2.2 by each Lazard Party shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy and shall
revoke any and all prior proxies granted by such Lazard Party.  The power of
attorney granted by each Lazard Party herein is a durable power of attorney and
shall survive the dissolution or bankruptcy of such Lazard Party.

ARTICLE III
COVENANTS

          Section 3.1     Generally.

          (a)          Each Lazard Party agrees that during the Voting Period,
except as contemplated by the terms of this Agreement, it shall not (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of
(collectively, a “Transfer”), or enter into any contract, option or other
agreement with respect to, or consent to, a Transfer of, any or all of the
Subject Shares; provided, however, that the Stockholder may Transfer some or all
of the Subject Shares to another Lazard Party so long as such Lazard Party
agrees, in a writing delivered to Parent, to abide by the obligations of the
Stockholder hereunder; (ii) acquire any additional securities of the Company;
provided, however, that if Parent provides written consent to any issuance of
Company securities that would otherwise be prohibited by Section 5.1(b) of the
Merger Agreement during the Voting Period, then the Stockholder shall be
entitled to exercise its participation rights under Section 4.2 of that certain
Stockholders Agreement by and among LFREI, LFSRI, the Stockholder and the
Company, dated as of June 1, 1997 (the “Stockholders Agreement”) with respect to
such issuance; or (iii) take any action that would have the effect of
preventing, impeding, interfering with or materially adversely affecting its
ability to perform its obligations under this Agreement.

          (b)          In the event of a stock dividend or distribution, or any
change in the Common Stock by reason of any stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares or the like, (i) the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction and (ii) the term “Additional Shares”
shall be deemed to refer to and include the Additional Shares as well as all
such stock dividends and distributions and any securities into which or for
which any or all of the Additional Shares may be changed or exchanged or which
are received in such transaction.

          Section 3.2     Standstill Obligations of Lazard Parties; No Effect on
Directors.  Each Lazard Party, jointly and severally, covenants and agrees with
Parent that, during the Voting Period:

3



--------------------------------------------------------------------------------


          (a)          Such Lazard Party shall not, nor shall such Lazard Party
permit any controlled Affiliate of such Lazard Party to, nor shall such Lazard
Party knowingly act in concert with or knowingly permit any controlled Affiliate
to act in concert with any Person to, solicit or participate, directly or
indirectly, in any solicitation of proxies or powers of attorney or similar
rights to vote from any holder of shares of Common Stock, nor shall they seek to
advise or influence any Person with respect to the voting of any shares of
Common Stock in connection with any vote or other action on any matter, other
than to recommend that stockholders of the Company vote in favor of the Company
Voting Proposal and otherwise as expressly provided by Article II of this
Agreement; provided, however, that the Stockholder shall be permitted to vote
the Additional Shares in their sole discretion and, in the event the Company has
received an Acquisition Proposal or if the Stockholder is so required by law, to
publicly announce whether or not it intends to vote the Additional Shares in
favor of, or against, the Company Voting Proposal.

          (b)          Such Lazard Party shall not, nor shall such Lazard Party
permit any controlled Affiliate of such Lazard Party to, nor shall such Lazard
Party knowingly act in concert with or knowingly permit any controlled Affiliate
to act in concert with any Person other than a Lazard Party to, deposit any
shares of Common Stock in a voting trust or subject any shares of Common Stock
to any arrangement or agreement with any Person with respect to the voting of
such shares of Common Stock, except as provided by Article II of this Agreement.

          (c)          Such Lazard Party shall not, and shall use its reasonable
best efforts to cause its Representatives not to, directly or indirectly,
through any officer, director or agent, enter into, solicit, initiate, conduct
or continue any discussions or negotiations with, or knowingly encourage or
substantively respond to any inquiries or proposals by, or provide any
information to, any Person, other than Parent, concerning any Acquisition
Proposal; provided, however, that a Representative of a Lazard Party may refer
any Person seeking to initiate any such negotiations to the Company or the Board
of Directors of the Company.  Each Lazard Party hereby represents that it is not
now engaged in discussions or negotiations with any party other than Parent with
respect to any Acquisition Proposal.  Each Lazard Party shall (i) promptly
notify Parent (orally and in writing) if any offer is made to it, any
discussions or negotiations are sought to be initiated with it, any inquiry,
proposal or contact is made or any information is requested from it with respect
to any Acquisition Proposal, (ii) promptly notify Parent of the terms of any
proposal that he or it may receive in respect of any Acquisition Proposal, (iii)
promptly provide Parent with a copy of any such offer, if written, or a written
summary of such offer, if not in writing, and (iv) promptly inform Parent of any
material changes to the terms of any Acquisition Proposal of which it is aware.

          (d)          Notwithstanding any of the provisions of this Agreement,
the parties acknowledge that the Stockholder has three representatives on the
Company’s Board of Directors and agree that such persons will act in their
capacities as directors of the Company solely in accordance with their duties to
the Company and its stockholders.

          Section 3.3     Termination of Stockholders Agreement.  Each Lazard
Party that is a party to the Stockholders Agreement agrees that, prior to the
Closing (as such term is defined in the Merger Agreement), it shall execute and
deliver an Agreement to Terminate Stockholders Agreement, effective as of the
Effective Time (the “Termination Agreement”), in substantially the form attached
hereto as Exhibit A; provided, however, that prior to and as a condition to the

4



--------------------------------------------------------------------------------


execution and delivery by any Lazard Party of the Termination Agreement, the
Company shall have entered into the Termination Agreement pursuant to Section
6.19 of the Merger Agreement, such instrument to be effective as of the
Effective Time.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH LAZARD PARTY

          Each Lazard Party hereby represents and warrants, jointly and
severally, to Parent as follows:

          Section 4.1     Due Organization, etc.  Each Lazard Party is an entity
duly organized and validly existing under the laws of the jurisdiction of its
organization.  Each Lazard Party has all necessary corporate, limited liability
company, partnership or trust power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by each Lazard Party has been duly authorized by all
necessary action on the part of such Lazard Party.

          Section 4.2     Ownership of Shares.  As of the date hereof, the
Stockholder is the record and lawful owner of the Subject Shares and, together
with the other Lazard Parties, has the sole power to vote (or cause to be voted)
the Subject Shares.  Except as set forth in the Stockholders Agreement, no
Lazard Party nor any controlled Affiliate of a Lazard Party owns or holds any
right to acquire any additional shares of any class of stock of the Company or
other securities of the Company or any interest therein or any voting rights
with respect to any securities of the Company.  The Stockholder has good and
valid title to the Subject Shares free and clear of any and all pledges,
mortgages, liens, charges, proxies, voting agreements, encumbrances, adverse
claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement or the Stockholders
Agreement.

          Section 4.3     No Conflicts.  (i) No filing with any governmental
authority, and no authorization, consent or approval of any other Person is
necessary for the execution of this Agreement by any Lazard Party and the
consummation by any Lazard Party of the transactions contemplated hereby and
(ii) none of the execution and delivery of this Agreement by the Lazard Parties,
the consummation by any Lazard Party of the transactions contemplated hereby or
compliance by any Lazard Party with any of the provisions hereof shall (A)
conflict with or result in any breach of the organizational documents of any
Lazard Party, (B) result in, or give rise to, a violation or breach of or a
default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which any Lazard Party is a party
or by which any Lazard Party or any of the Subject Shares or assets may be
bound, or (C) violate any applicable order, writ, injunction, decree, judgment,
statute, rule or regulation which, in the case of clauses (B) and (C), could
reasonably be expected to materially adversely affect such Lazard Party’s
ability to perform any of its obligations under this Agreement. 

          Section 4.4     Reliance by Parent.  Each Lazard Party understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by such Lazard Party.

5



--------------------------------------------------------------------------------


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT

          Parent hereby represents and warrants to the Lazard Parties as
follows:

          Section 5.1     Due Organization, etc.  Parent is a company duly
organized and validly existing under the laws of Maryland.  Parent has all
necessary corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by Parent has been duly authorized by all necessary action on the part of
Parent.

          Section 5.2     Conflicts.  (a) No filing with any governmental
authority, and no authorization, consent or approval of any other Person is
necessary for the execution of this Agreement by Parent and, except as provided
in the Merger Agreement, for the consummation by Parent of the transactions
contemplated hereby and (b) none of the execution and delivery of this Agreement
by Parent, the consummation by Parent of the transactions contemplated hereby
shall (i) conflict with or result in any breach of the organizational documents
of Parent, (ii) result in a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party or by which Parent or any of its assets
may be bound, or (iii) violate any applicable order, writ, injunction, decree,
judgment, statute, rule or regulation which could reasonably be expected to
adversely affect Parent’s ability to perform its obligations under this
Agreement.

          Section 5.3     Reliance by the Lazard Parties.  Parent understands
and acknowledges that the Lazard Parties are entering into this Agreement in
reliance upon the execution and delivery of the Merger Agreement by Parent.

ARTICLE VI
TERMINATION

          Section 6.1     Termination.  This Agreement shall terminate, and
neither Parent nor any Lazard Party shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of (i) the mutual consent of Parent and each Lazard Party,
(ii) the Effective Time, (iii) the date of termination of the Merger
Agreement in accordance with its terms or (iv) April 30, 2003; provided,
however, that termination of this Agreement shall not prevent any party
hereunder from seeking any remedies (at law or in equity) against any other
party hereto for such party’s breach prior to the termination of this Agreement
of any of the terms of this Agreement. 

ARTICLE VII
MISCELLANEOUS

          Section 7.1     Publication.  Subject to the Stockholder’s prior
review, comment and approval (not to be unreasonably withheld), each Lazard
Party hereby permits Parent to publish and disclose in the Registration
Statement and Proxy Statement/Prospectus (including all documents and schedules
filed with the Securities and Exchange Commission) its identity and

6



--------------------------------------------------------------------------------


ownership of shares of Common Stock and the nature of its commitments,
arrangements and understandings pursuant to this Agreement.

          Section 7.2     Affiliate Letters.  The Stockholder agrees to execute
an affiliate agreement, within the time period set forth in the Merger
Agreement, in substantially the form attached hereto as Exhibit B.

          Section 7.3     Further Actions.  Each of the parties hereto agrees
that it will use its best efforts to do all things necessary to effectuate this
Agreement.

          Section 7.4     Amendments, Waivers, etc.  This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the parties
hereto.  The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

          Section 7.5     Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, telegram or telex, by registered or certified mail (postage prepaid,
return receipt requested), or by overnight courier, to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Parent:

 

 

 

Pan Pacific Retail Properties, Inc.
1631-B South Melrose Drive
Vista, California  92083
Attention:     Stuart A. Tanz
Fax No.:         (760) 727-1430

 

 

 

with an additional copy to:

 

 

 

Latham & Watkins
650 Town Center Drive
Costa Mesa, California  92626
Attention:     William J. Cernius, Esq.
Fax No.:         (714) 755-8290

7



--------------------------------------------------------------------------------


 

If to any Lazard Party:

 

 

 

Lazard Frères Real Estate Investors L.L.C.
30 Rockefeller Plaza
New York, New York 10020
Attention:     Marjorie Reifenberg
Fax No.:         (212) 332-1793

 

 

 

with an additional copy to:

 

 

 

Kirkland and Ellis
153 East 53rd Street
New York, NY 10022
Attention:     Frederick Tanne, Esq.
                       Andrew Nagel, Esq.
Fax No.:         (212) 446-6460

          Section 7.6     Severability.  If any term or other provision of this
agreement is invalid, illegal or incapable of being enforced because of any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party to this Agreement.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

          Section 7.7     Entire Agreement.  This Agreement (together with the
Merger Agreement, to the extent referred to herein) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

          Section 7.8     Assignment.  This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of each of the
parties, except that Parent may assign and transfer its rights and obligations
hereunder to any direct or indirect wholly subsidiary of Parent.

          Section 7.9     Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and their respective
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

          Section 7.10     Governing Law and Consent to Jurisdiction; Waiver of
Trial by Jury. 

          (a)          This Agreement shall be governed by and construed in
accordance with, the laws of the State of new york without regard, to the
fullest extent permitted by

8



--------------------------------------------------------------------------------


law, to the conflicts of laws provisions thereof which might result in the
application of the laws of any other jurisdiction. 

          (b)          Each of the parties hereto hereby irrevocably and
unconditionally waives any right it may have to trial by jury in connection with
any litigation arising out of or relating to this Agreement or any of the other
transactions contemplated hereby or thereby.

          Section 7.11     Specific Performance.  Each of the parties hereto
acknowledges and agrees that the other parties would be irreparably damaged in
the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the parties agrees that they each shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and conditions hereof in any
action instituted in any court of the United States or any state having
competent jurisdiction, in addition to any other remedy to which such party may
be entitled, at law or in equity.

          Section 7.12     Headings.  The descriptive headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

          Section 7.13     Counterparts.  This Agreement may be executed in two
or more counterparts, and by the different parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

9



--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, Parent and each Lazard Party have caused this
Agreement to be duly executed as of the day and year first above written.

 

PAN PACIFIC RETAIL PROPERTIES, INC.

 

 

 

By:

/s/ STUART A. TANZ

 

 

--------------------------------------------------------------------------------

 

 

Stuart A. Tanz
Chairman, President and Chief Executive Officer

 

 

 

 

LAZARD FRÈRES REAL ESTATE INVESTORS L.L.C.

 

 

 

By:

/s/ MARK S. TICOTIN

 

 

--------------------------------------------------------------------------------

 

Name:

Mark S. Ticotin

 

Title

Managing Principal

 

 

 

 

LF STRATEGIC REALTY INVESTORS L.P.

 

 

 

By:

Lazard Frères Real Estate Investors L.L.C.

 

Its:

General Partner

 

 

 

By:

/s/ MARK S. TICOTIN

 

 

--------------------------------------------------------------------------------

 

Name:

Mark S. Ticotin

 

Title:

Managing Principal

 

 

 

PROMETHEUS WESTERN RETAIL TRUST

 

 

 

By:

/s/ MARK S. TICOTIN

 

 

--------------------------------------------------------------------------------

 

Name:

Mark S. Ticotin

 

Title:

Vice President

 

 

 

PROMETHEUS WESTERN RETAIL, LLC

 

 

 

By:

Prometheus Western Retail Trust

 

Its:

Managing Member

 

 

 

By:

/s/ MARK S. TICOTIN

 

 

--------------------------------------------------------------------------------

 

Name:

Mark S. Ticotin

 

Title:

Vice President

 